DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 6/3/2021 amendment.
Claims 3, 4, and 9 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller (CA 2,991,813 A1), hereafter Fuller.
Regarding Claim 1, Fuller discloses a heat exchanger (10) (See Figure 1; Page 2 Lines 10-11) comprising:
A core (M) having a nonrectangular cross-sectional area (See Page 13 Lines 23-24, 34; Figures 2, 14),
A plurality of coolant conduits (cold flow layers)(52, 54, 56, 58)(See Page 16, Line 17 - Page 17, Line 6; Figures 14, 18) centered about a centerline, 
A first layer of coolant conduits (54) having a first annular wall (60a) on a radially inner boundary (Figure 14, see also Annotated Figure 18),
A second layer of coolant conduits (56) radially outward from the first layer of coolant conduits (54) and having a second annular wall (Inner 60) between the first layer of coolant conduits (54) and the second layer of coolant conduits (56) (Figure 14, see also Annotated Figure 18),
A third layer of coolant conduits (58) radially outward from the second layer of coolant conduits (56) and having a third annular wall (Outer 60) between the second layer of coolant conduits (56) and the third layer of coolant conduits (58) and a fourth annular wall (12) radially outward from the third layer of coolant conduits (58) (Figure 14, see also Annotated Figure 18), and 
A plurality of working flow tubes (hot flow tubes)(30, 32, 36, 40) (See Page 14, Lines 7-27; Figure 14, see also Annotated Figure 18) corresponding to each of the plurality of layers of coolant conduits (52, 54, 56, 58), the plurality of working flow tubes (30, 32, 36, 40) comprising:
A first set of working flow tubes (32) extending through the first layer of coolant conduits (54) (Figure 14, see also Annotated Figure 18),
A second set of working flow tubes (36) extending through the second layer of coolant conduits (56) (Figure 14, see also Annotated Figure 18),
A third set of working flow tubes (40) extending through the third layer of coolant conduits (58) (Figure 14, see also Annotated Figure 18).


    PNG
    media_image1.png
    634
    831
    media_image1.png
    Greyscale


Regarding Claim 2, Fuller discloses the heat exchanger of Claim 1, and further discloses wherein the core (M) has a circular cross-sectional area (See Page 13, Line 34; Figures 2, 14) and the coolant conduits (52, 54, 56, 58) are annular in shape, coaxial about the centerline, and are separated by corresponding annular walls (60a, 60, 62) (See Page 17, Lines 8-23; Figures 14, 18 and copied above for reference).
Regarding Claim 8, Fuller discloses the heat exchanger of claim 1 wherein each working flub tube (36) of the second set of working flub tubes (36) has a greater cross-sectional area than each working flub tube (32) of the first set of working flub tubes (32) (See Figures 14 and 18 and copied above for reference), and wherein each working flub tube (40) of the third set of working flub tubes (40) has a greater cross-sectional area than each working flub tube (36) of the second set of working flub tubes (36) (See Figures 14 and 18 and copied above for reference).
Regarding Claim 10, Fuller discloses the heat exchanger of claim 3, wherein a radial height of the first coolant conduit layer (54), the second coolant conduit layer (56), and the third coolant conduit layer (58) are equal to one another (See Figure 18).
Regarding Claim 16, Fuller discloses the heat exchanger of Claim 1, further comprising:
a.    A working (first) fluid configured to flow through the plurality of working fluid tubes (30, 32, 36, 40)(See Page 14, Lines 8-16);
b.    And a coolant (second flub) configured to flow through the plurality of annular coolant conduits (52, 54, 56, 58)(See Page 16, Line 29 - Page 17, Line 6)
c.    in an opposite direction from a flow of the working flub (Fuller discloses the flow maybe either parallel or counter flow. See Page 13, Lines 10-12).
Regarding Claim 17, Fuller discloses the heat exchanger of claim 16, further comprising:
a.    A first transition region (L)(See Page 13, Lines 23-28; Figures 1, 2, 8, 17) having a first working flub route (port 14) connected to a first end (14) of the plurality of working flub tubes (30, 32, 36, 40), the first working flub route configured to transition the flow of the first working flub from a first duct (22) into the plurality of working flub tubes (30, 32, 36, 40);
b.    And a second transition region (N) (See Page 13, Lines 23-28; Figures 1, 2, 8, 17) having a second working flub route (16) connected to a second end (16) of the plurality of working flub tubes (30, 32, 36, 40), the second working flub route configured to transition the flow of the first working flub from the plurality of working flub tubes (30, 32, 36, 40) into a second duct (24).
Regarding Claim 18, Fuller discloses the heat exchanger of Claim 17, and further teaches wherein the first header (L) includes a first outer shell (20) configured to contain the second coolant fluid exiting the plurality of coolant conduits (52, 54, 56, 58) and the second header (N) includes a second outer shell (18) configured to guide the second coolant fluid into the plurality of coolant conduits (52, 54, 56, 58)(See Figures 1, 2; Page 13, Lines 4-10).
Regarding Claim 20, Fuller discloses a method comprising: constructing the heat exchanger of claim 1 utilizing an additive manufacturing process (See Page 20, Lines 16-17).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), and further in view of Sanz et al. (US 5,291,944).
Regarding Claim 5, Fuller discloses the heat exchanger as discussed above, where the first set of hot flow tubes has an equal number of hot flow tubes as the second set of hot flow tubes (Figure 14, see also Annotated Figure 18).  However, Fuller does not teach or disclose the third set of hot flow tubes has a greater number of hot flow tubes than the number of hot flow tubes of the second set of hot flow tubes.
Sanz teaches a heat exchanger, comprising a plurality of sets of tubes (28, 30) plurality of tubes in each segment (See Figure 4, Column 3, Lines 53-65), where a third set of hot flow tubes (e.g. 30A) has a greater number of hot flow tubes than the number of hot flow tubes of a second set of hot flow tubes (e.g. 28A) (Figures 4, 7, and 8).  A person of ordinary skill in the art, upon reading the references, would have recognized that, as depicted in Fuller Figures 14 and 18, the cross-sectional area of each individual section in which one cooling conduit and one working flow tube is disposed, along a direction from the center to an exterior surface of the core (M) of heat exchanger (10), increases such that there is a larger area in which to fit a greater number of working flow tubes in each individual area. As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to either place the same amount of tubes, which is one tube, in each section of the ring (42) and the added ring of Claim 4, or to place a greater number of tubes in each section of the ring (42) and the added ring of Claim 4, as taught by Sanz with a reasonable expectation of achieving an increased heat transfer due an overall increased number of tubes contained within the heat exchanger.
Regarding Claim 11, Fuller discloses the heat exchanger as discussed above.  However, Fuller does not teach wherein a radial height of the first cold flow layer is greater than a radial height of the second cold flow layer and the radial height of the second cob flow layer is greater than a radial height of the third cob flow layer. Fuller teaches a uniform radial height for all layers.
However, Sanz teaches rings with multiple tubes in each ring of varying radial heights from smaller to bigger and then smaller again in a direction from center to exterior (See Figure 8) in order to reduce acoustical noise and prevent bundle resonance (See Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the radial heights of the cob flow layers and vary the radial height of the layers as taught by Sanz, including forming the first, second and third coolant conduit layers to have decreasing radial heights as compared to each other, extending outwardly in a radial direction, instead of keeping the radial heights of the cob flow layers all a uniform height for the purpose of reducing acoustical noise and preventing bundle resonance.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1).
Regarding Claim 6, Fuller discloses the heat exchanger as discussed above, further comprising:
A first plurality of radial walls in Ring 1 (34) (See Figure 18) extending between radially adjacent working fluid tubes (32) of the first set of working fluid tubes (32) and the second set of working fluid tubes (36), and 
A second plurality of radial walls in Ring 2 (38) (See Figure 18) extending between radially adjacent working fluid tubes (36) of the second set of working fluid tubes (36) and the third set of working fluid tubes (40).
However, Embodiment 1 of Fuller does not teach another set of coolant conduits and working fluid tubes outwardly from outer set of coolant conduits (58) and working fluid tubes (40) and therefore does not teach: A third plurality of radial walls extending between radially adjacent hot flow tubes of the third set of hot flow tubes and a fourth set of hot flow tubes.
However, Embodiment 2 of Fuller as depicted in Figures 36 and 38 explicitly discloses four sets of coolant conduits and working flow tubes. A person of ordinary skill in the art, upon reading the reference, would have recognized that by adding more rows of working flow tubes and coolant conduits to the heat exchanger and keeping the same configuration as the other rings, the heat exchanger total heat capacity would increase.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the heat exchanger of Embodiment 1 of Fuller by adding an extra ring 3 outwardly from ring 2 (See Figure 18) including a fourth row of working fluid tubes and a third row of coolant conduits, thereby also adding another annular wall and radial walls in order to keep the same configuration as the other rings (34, 38, 42) (See Figure 18), as disclosed by Embodiment 2 of Fuller for the purpose of increasing total heat transfer capacity.
Regarding Claim 7, Fuller discloses the heat exchanger as discussed above, where Fuller as modified teaches the heat exchanger of Claim 6, and further teaches wherein a circumferential distance between adjacent radial walls of the first plurality of radial walls in Ring 1 (34) is less than a circumferential distance between adjacent radial walls of the second plurality of radial walls in Ring 2 (38), and the circumferential distance between adjacent radial walls of the second plurality of radial walls in Ring 2 (38) is less than a circumferential distance between adjacent radial walls of the third plurality of radial walls in Ring 3 (42) (See Figure 18).

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), and further in view of Ramirez et al. (US 2015/0013354 A1).
Regarding Claim 12, Fuller discloses the heat exchanger as discussed above.  However, Fuller does not teach wherein each hot flow tube of the plurality of hot flow tubes has a circular cross-sectional shape. Fuller discloses tube (30) having a circular cross-sectional shape (See Figures 14, 18) and the remainder of tubes (32, 36, 40) having a polygonal cross-sectional shape.
Ramirez teaches pipes in heat exchangers may be round, oval, square, or any other shape to optimize space and heat transfer (See Paragraph [0042] Lines 12-14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the working flow tubes (32, 36, 40) of Fuller to have any cross-sectional shape, including the circular cross-sectional shaped tube taught by Fuller (30), which achieves the purpose of optimizing space and heat transfer.
Regarding Claim 14, Fuller discloses the heat exchanger as discussed above, wherein each working fluid tube of the plurality of working fluid tubes has a polygonal cross-sectional shape (32, 36, 40) (See Figure 18) except for tube (30), which has a circular cross-sectional shape and therefore Fuller (Embodiment 1) does not teach that each and every working flow tube has a polygonal cross-sectional shape.
However, Fuller teaches in Figure 38 (Embodiment 2) polygonal cross-sectional shaped tubes in the center in place of tube (30). Further, Ramirez teaches pipes in heat exchangers maybe round, oval, square, or any other shape to optimize space and heat transfer (See Paragraph [0042] Lines 12-14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the working flow center tube (30) of Fuller to have any cross-sectional shape, including the polygonal cross-sectional shaped tubes taught by Fuller in Embodiment 2, which achieves the purpose of optimizing space and heat transfer.
Regarding Claim 15, Fuller discloses the heat exchanger as discussed above.  However Fuller does not teach wherein each hot flow tube of the plurality of hot flow tubes has a tear-drop cross-sectional shape.
However, in Embodiment 2, Fuller teaches tear-drop shaped working flow tubes (130c)(See Figure 38). Further, Ramirez teaches pipes in heat exchangers may be round, oval, square, or any other shape to optimize space and heat transfer (See Paragraph [0042] Lines 12-14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify each of the working fluid tubes (30, 32, 36, 40) of Fuller to have any cross-sectional shape, including the teardrop cross-sectional shaped tubes taught by Fuller in Embodiment 2, which achieves the purpose of optimizing space and heat transfer.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), and further in view of Base et al. (US 2014/0038118 A1).
Regarding Claim 13, Fuller discloses the heat exchanger as discussed above.  However, Fuller does not teach wherein each hot flow tube of the plurality of hot flow tubes has an elliptical cross-sectional shape.
However, Base teaches elliptical cross-sectional heat exchange shaped tubes (20)(See Abstract, Figures 1, 3, 4). Further, Ramirez teaches pipes in heat exchangers may be round, oval, square, or any other shape to optimize space and heat transfer (See Paragraph [0042] Lines 12-14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify each of the working flow tubes (30, 32, 36, 40) of Fuller by modifying the tubes (30, 32, 36, 40) to have any cross-sectional shape, including the elliptical cross-sectional shaped tubes taught by Base, which achieve the purpose of optimizing space and heat transfer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), and further in view of Esformes et al. (US 2014/0311721 A1).
Regarding Claim 19, Fuller discloses the heat exchanger of Claim 1, and Embodiment 2 of Fuller discloses wherein the plurality of cold flow layers are oval in shape (See Fuller Figure 38) and are separated by corresponding oval-shaped walls (See Fuller Figure 38) but does not disclose the core has an oval cross-sectional shape.
However, Esformes discloses a shell and tube heat exchanger (See Title) with a shell (104) which has an oval cross-sectional shape (See Figure 2). Esformes further discloses another embodiment with shell (4) which is rectangular in cross-sectional shape. And Esformes discloses that it is understood the shell (4, 104) can take on a variety of forms including both circular and non-circular (See Paragraph [0012] Lines 5-10, [0015] Lines 6-11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the shell of Fuller by exchanging by simple substitution the circular cross-section shaped shell for a non-circular cross-section shaped shell, such as an oval shape as disclosed by Esformes, and still obtain the predictable result of containing the tubes and fluids therein.
Alternately, Fuller discloses the claimed invention except that the shell is comprised of a circular shape instead of an oval shape. Esformes shows that an oval shape for a shell is an equivalent structure known in the art. Therefore, because these two heat exchanger shell shapes were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an oval shape for a circular shape.

Response to Arguments
Regarding the arguments on page 6, lines 1-12:
After reviewing the prosecution history of this application, it is not evident how Fuller does not disclose “a plurality of cold flow layers centered about a centerline, each of the plurality of cold flow layers separated by corresponding annular conduit dividing walls and corresponding radial conduit dividing walls” as recited in amended claim 1.
Namely, Figure 14 of Fuller clearly discloses a plurality of annularly arranged cold flow layers (52, 54, 56, 58) that are separated by annular conduit dividing walls (60A, 60) and radial conduit dividing walls (62).  This subject matter appears to have been previously rejected on the basis of the Figure 14 embodiment of Fuller (See page 2 of the 8/7/2020 Office Action).
Additionally, Figure 14 of Fuller clearly discloses a first set of working fluid tubes (32) extending through the first layer of coolant conduits (54) (See Figures 14, 18), a second set of working flow tubes (36) extending through the second layer of coolant conduits (56) (See Figures 14, 18), and a third set of working flow tubes (40) extending through the third layer of coolant conduits (58) (See Figures 14, 18).  This subject matter appears to have been previously indicated as allowable in the 8/7/2020 Office Action, but was rejected on the basis of Fuller in the 3/4/2021 Office Action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2,804,284 discloses a heat exchanger.
US 2010/0200203 discloses a heat exchanger.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763         
./FRANTZ F JULES/ Supervisory Patent Examiner, Art Unit 3763